Exhibit 10.5

CHANGE IN CONTROL SEVERANCE AGREEMENT

THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”) is entered into as
of the     day of      200  , by and between THQ INC., a Delaware corporation
(the “Company”), and      , (the “Executive”).

W I T N E S S E T H

WHEREAS, the Executive currently serves as a key employee of the Company and the
Executive’s services and knowledge are valuable to the Company in connection
with the management of one or more of the Company’s principal operating
functions, departments, divisions or subsidiaries; and

WHEREAS, the Board has determined that it is in the best interests of the
Company and its stockholders to encourage the Executive’s continued services and
to ensure the Executive’s continued dedication and objectivity in the event of
any threat or occurrence of, or negotiation or other action that could lead to,
or create the possibility of, a Change in Control of the Company, without
concern as to whether the Executive might be hindered or distracted by personal
uncertainties and risks created by any such possible Change in Control; and

WHEREAS, to encourage the Executive’s full attention and dedication to the
Company, the Board has authorized the Company to enter into this Agreement.

NOW, THEREFORE, the Company and the Executive hereby agree as follows:

1.        Definitions.

1.1.    “Board” means the Board of Directors of the Company.

1.2.    “Cause” means (i) a material breach by the Executive of those duties and
responsibilities of the Executive which do not differ in any material respect
from the duties and responsibilities of the Executive during the 90-day period
immediately prior to a Change in Control (other than as a result of incapacity
due to physical or mental illness), which breach is committed in bad faith or
without reasonable belief that such breach is in the best interests of the
Company and is not remedied within 15 days after receipt of written notice
specifying such breach, or (ii) the conviction of the Executive of, or plea of
guilty, no contest or nolo contendere to, any felony (unless arising as a result
of vicarious liability or a traffic violation).

In the event of a termination before, but in connection with, a Change in
Control, the date immediately prior to the Date of Termination shall be
substituted for the reference to a Change in Control in this definition of
Cause.

1.3.     “Change in Control” means the occurrence of any one of the following
events:


(I)         DURING ANY TWENTY-FOUR (24) MONTH PERIOD, INDIVIDUALS WHO, AS OF THE
BEGINNING OF SUCH PERIOD, CONSTITUTE THE BOARD (THE “INCUMBENT DIRECTORS”) CEASE
FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD, PROVIDED THAT ANY
PERSON BECOMING A DIRECTOR SUBSEQUENT TO THE BEGINNING OF SUCH PERIOD WHOSE
ELECTION OR NOMINATION FOR ELECTION WAS

1


--------------------------------------------------------------------------------





APPROVED BY A VOTE OF AT LEAST A MAJORITY OF THE INCUMBENT DIRECTORS THEN ON THE
BOARD (EITHER BY A SPECIFIC VOTE OR BY APPROVAL OF THE PROXY STATEMENT OF THE
COMPANY IN WHICH SUCH PERSON IS NAMED AS A NOMINEE FOR DIRECTOR, WITHOUT WRITTEN
OBJECTION TO SUCH NOMINATION) SHALL BE AN INCUMBENT DIRECTOR; PROVIDED, HOWEVER,
THAT NO INDIVIDUAL INITIALLY ELECTED OR NOMINATED AS A DIRECTOR OF THE COMPANY
AS A RESULT OF AN ACTUAL OR THREATENED ELECTION CONTEST WITH RESPECT TO
DIRECTORS OR AS A RESULT OF ANY OTHER ACTUAL OR THREATENED SOLICITATION OF
PROXIES BY OR ON BEHALF OF ANY PERSON OTHER THAN THE BOARD SHALL BE DEEMED TO BE
AN INCUMBENT DIRECTOR;


(II)     ANY “PERSON” (AS SUCH TERM IS DEFINED IN THE EXCHANGE ACT AND AS USED
IN SECTIONS 13(D)(3) AND 14(D)(2) OF THE EXCHANGE ACT) IS OR BECOMES A
“BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY
OR INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING 50% OR MORE OF THE
COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES ELIGIBLE TO
VOTE FOR THE ELECTION OF THE BOARD (THE “COMPANY VOTING SECURITIES”); PROVIDED,
HOWEVER, THAT THE EVENT DESCRIBED IN THIS PARAGRAPH (II) SHALL NOT BE DEEMED TO
BE A CHANGE IN CONTROL BY VIRTUE OF ANY OF THE FOLLOWING ACQUISITIONS:  (A) BY
THE COMPANY OR ANY SUBSIDIARY, (B) BY ANY EMPLOYEE BENEFIT PLAN (OR RELATED
TRUST) SPONSORED OR MAINTAINED BY THE COMPANY OR ANY SUBSIDIARY, (C) BY ANY
UNDERWRITER TEMPORARILY HOLDING SECURITIES PURSUANT TO AN OFFERING OF SUCH
SECURITIES, (D) PURSUANT TO A NON-QUALIFYING TRANSACTION, AS DEFINED IN
PARAGRAPH (III), OR (E) BY ANY PERSON OF VOTING SECURITIES FROM THE COMPANY, IF
A MAJORITY OF THE INCUMBENT BOARD APPROVES IN ADVANCE THE ACQUISITION OF
BENEFICIAL OWNERSHIP OF 50% OR MORE OF COMPANY VOTING SECURITIES BY SUCH PERSON;


(III)    THE CONSUMMATION OF A MERGER, CONSOLIDATION, STATUTORY SHARE EXCHANGE
OR SIMILAR FORM OF CORPORATE TRANSACTION INVOLVING THE COMPANY OR ANY OF ITS
SUBSIDIARIES THAT REQUIRES THE APPROVAL OF THE COMPANY’S STOCKHOLDERS, WHETHER
FOR SUCH TRANSACTION OR THE ISSUANCE OF SECURITIES IN THE TRANSACTION (A
“BUSINESS COMBINATION”), UNLESS IMMEDIATELY FOLLOWING SUCH BUSINESS
COMBINATION:  (A) MORE THAN 60% OF THE TOTAL VOTING POWER OF (X) THE CORPORATION
RESULTING FROM SUCH BUSINESS COMBINATION (THE “SURVIVING CORPORATION”), OR (Y)
IF APPLICABLE, THE ULTIMATE PARENT CORPORATION THAT DIRECTLY OR INDIRECTLY HAS
BENEFICIAL OWNERSHIP OF 100% OF THE VOTING SECURITIES ELIGIBLE TO ELECT
DIRECTORS OF THE SURVIVING CORPORATION (THE “PARENT CORPORATION”), IS
REPRESENTED BY COMPANY VOTING SECURITIES THAT WERE OUTSTANDING IMMEDIATELY PRIOR
TO SUCH BUSINESS COMBINATION (OR, IF APPLICABLE, IS REPRESENTED BY SHARES INTO
WHICH SUCH COMPANY VOTING SECURITIES WERE CONVERTED PURSUANT TO SUCH BUSINESS
COMBINATION), AND SUCH VOTING POWER AMONG THE HOLDERS THEREOF IS IN
SUBSTANTIALLY THE SAME PROPORTION AS THE VOTING POWER OF SUCH COMPANY VOTING
SECURITIES AMONG THE HOLDERS THEREOF IMMEDIATELY PRIOR TO THE BUSINESS
COMBINATION, (B) NO PERSON (OTHER THAN ANY EMPLOYEE BENEFIT PLAN (OR RELATED
TRUST) SPONSORED OR MAINTAINED BY THE SURVIVING CORPORATION OR THE PARENT
CORPORATION), IS OR BECOMES THE BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY, OF 50%
OR MORE OF THE TOTAL VOTING POWER OF THE OUTSTANDING VOTING SECURITIES ELIGIBLE
TO ELECT DIRECTORS OF THE PARENT CORPORATION (OR, IF THERE IS NO PARENT
CORPORATION, THE SURVIVING CORPORATION) AND (C) AT LEAST A MAJORITY OF THE
MEMBERS OF THE BOARD OF DIRECTORS OF THE PARENT CORPORATION (OR, IF THERE IS NO
PARENT CORPORATION, THE SURVIVING CORPORATION) FOLLOWING THE CONSUMMATION OF THE
BUSINESS COMBINATION WERE INCUMBENT DIRECTORS AT THE TIME OF THE BOARD’S
APPROVAL OF THE EXECUTION OF THE INITIAL AGREEMENT PROVIDING FOR SUCH BUSINESS
COMBINATION (ANY BUSINESS COMBINATION WHICH SATISFIES ALL OF THE CRITERIA
SPECIFIED IN (A), (B) AND (C) ABOVE SHALL BE DEEMED TO BE A “NON-QUALIFYING
TRANSACTION”);

2


--------------------------------------------------------------------------------





 (IV)     THE STOCKHOLDERS OF THE COMPANY APPROVE A PLAN OF COMPLETE LIQUIDATION
OR DISSOLUTION OF THE COMPANY OR THE CONSUMMATION OF A SALE OF ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS; OR


(V)       THE OCCURRENCE OF ANY OTHER EVENT THAT THE BOARD DETERMINES BY A DULY
APPROVED RESOLUTION CONSTITUTES A CHANGE IN CONTROL.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 50% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided, that if after such acquisition by the Company such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control of the Company shall then occur.

1.4.     “Code” means the Internal Revenue Code of 1986, as amended.

1.5.     “Date of Termination” means (i) the effective date on which the
Executive’s employment by the Company terminates as specified in a prior written
notice by the Company or the Executive, as the case may be, to the other, or
(ii) if the Executive’s employment by the Company terminates by reason of death,
the date of death of the Executive.  Notwithstanding the foregoing, (x) in the
event that the Executive’s employment is terminated before, but in connection
with, a Change in Control, the date fifteen days after the date of a written
notice of the Executive’s employment termination (or, if earlier or such notice
is not provided, the actual date of termination) shall be the Executive’s “Date
of Termination,” and (y) in the event that a notice described in clause (i) of
the preceding sentence is provided by the Company to the Executive during the
Termination Period, at all events the Executive’s Date of Termination shall be
treated as if it occurred during the Termination Period.

1.6.     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 1.7.    “Good Reason” means, unless the Executive expressly consents in
writing, the occurrence of any of the following events after a Change in
Control:

1.7.1.     the Company’s involuntary termination of the Executive’s employment
other than in compliance with the requirements of this Agreement;

1.7.2.     a reduction by the Company in the Executive’s rate of annual base
salary as in effect immediately prior to such Change in Control or as the same
may be increased from time to time thereafter, or the Company’s failure to pay
such salary, which reduction or failure is not cured within 15 days after notice
by the Executive to the Company thereof;

1.7.3.     any requirement by the Company that the Executive’s primary work
location be relocated more than 25 miles from his primary work location and
principal place of residence, both as in effect at the time of the Change in
Control.

1.7.4.     the failure of the Company, after a Change in Control, to:

3


--------------------------------------------------------------------------------




1.7.4.1.    provide the Executive with employee benefit plans, compensation
plans, paid vacation, expense reimbursement and other fringe benefits, on terms 
that are in all material respects no less favorable, in the aggregate, than
those provided under plans, practices, programs and policies of the Company as
in effect immediately prior to the Change in Control; or

1.7.4.2 .   provide the Executive and the Executive’s dependents with welfare
benefits (including, without limitation, medical, prescription, dental,
disability, salary continuance, employee life, group life, accidental death and
travel accident insurance plans and programs), that are in all material respects
no less favorable, in the aggregate, than those provided under the plans,
practices, programs and policies of the Company as in effect immediately prior
to the Change in Control.

1.7.5.      the failure of the Company to obtain the assumption agreement as
contemplated by Section 10.2 of the Agreement.

1.7.6.     a material diminution of the Executive’s duties, authorities or
reporting responsibilities.

In the event of a termination before, but in connection with, a Change in
Control, the date immediately prior to the Date of Termination shall be
substituted for references to a Change in Control (other than as pertains to
Section 1.7.4) in this definition of Good Reason.

1.8.      “Incumbent Board” means (i) the individuals who, as of the date
hereof, constitute the Board, and (ii) any individual who becomes a director of
the Company subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, is approved by the vote of at least a
majority of the directors then comprising the Incumbent Board; provided,
however, that no individual who was initially elected as a director of the
Company as a result of an actual or threatened election contest, as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act, or
any other actual or threatened solicitation of proxies or consents by or on
behalf of any Person other than the Board, shall be deemed to be a member of the
Incumbent Board

 1.9.      “Nonqualifying Termination” means a termination of the Executive’s
employment (i) by the Company for Cause, (ii) by the Executive for any reason
other than a Good Reason, (iii) as a result of the Executive’s death, or (iv) by
the Company due to the Executive’s absence from his duties with the Company on a
full-time basis for at least 180 days in any 365-day period as a result of the
Executive’s incapacity due to physical or mental illness.

 1.10.     “Outstanding Company Common Stock” means, as of any time, the shares
of common stock of the Company outstanding as of that time.

 11.        “Outstanding Company Voting Securities” means, as of any time, the
securities of the Company entitled to vote generally in the election of
directors outstanding as of that time.

 1.12.     “Payment Trigger Date” generally means the Date of Termination;
provided, however, that in the event of a termination of the Executive’s
employment before, but in connection with, a Change in Control, it means the
date of the Change in Control.

4


--------------------------------------------------------------------------------




 1.13.     “Plan” means the Company’s 401(k) Plan or any successor plan.

 1.14.     “Person” means any individual, entity or group, and includes any
“person” within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act.

 1.15.     “Qualifying Termination” means any employment termination other than
a Nonqualifying Termination.

 1.16.     “Termination Period” means the period of time beginning with a Change
in Control, and ending on the earlier to occur of (i) two years following such
Change in Control, and (ii) the Executive’s death; provided, however, that any
termination of the Executive’s employment by the Company before, but in
connection with, a Change in Control shall be deemed to have occurred during the
Termination Period.

2. Payments Upon Termination of Employment.

2.1. Qualifying Termination During Termination Period.  If during the
Termination Period the employment of the Executive shall terminate by reason of
a Qualifying Termination, the Executive (or the Executive’s beneficiary or
estate), shall be entitled to receive the following payments and benefits:

2.1.1.      The Company shall pay, within 30 days following the Payment Trigger
Date, a cash amount equal to the sum of (i) the Executive’s annual base salary
from the Company and its affiliated companies through the Date of Termination,
to the extent not theretofore paid, (ii) any compensation previously deferred by
the Executive (together with any interest and earnings thereon) and (iii) any
accrued vacation pay, in each case to the extent not theretofore paid; plus

2.1.2.      The Company shall pay a cash amount equal to (i) one times the
Executive’s annual base salary from the Company and its affiliated companies in
effect at the time of the Date of Termination;  (ii) one times the Executive’s
target annual bonus then in effect; (iii) the product of the amount described in
clause (ii) and a fraction, the numerator of which is the number of days in the
current fiscal year through the Date of Termination and the denominator of which
is 365; and (iv) any accrued but unpaid bonus for the fiscal year ended
immediately prior to the fiscal year in which the Date of Termination occurs. 
Such aggregate amount shall be payable in a lump sum (subject to any applicable
payroll or other taxes required to be withheld pursuant to Section 4 hereof)
within 30 days following the Payment Trigger Date.  The amounts payable pursuant
to this Section 2.1.2 shall reduce, dollar-for-dollar (but not below zero), any
other amount of severance relating to salary or bonus continuation otherwise
payable to the Executive upon termination of employment of the Executive under
any employment agreement or severance plan, policy or arrangement of the
Company, and the Executive shall not be entitled to post-employment benefits
under any such plan, policy or arrangement to the extent such benefits would be
duplicative of, and of equal or lesser value to, the post-employment benefits
provided hereunder.  In the event of a termination before, but in connection
with, a Change in Control, the Executive shall receive whatever amounts and
benefits would be provided to him by the Company in the absence of a Change in
Control under the terms of any other agreement or program, with such amounts
offsetting the amounts or benefits otherwise due hereunder (including under this
Section 2) following the occurrence of the Change in Control.  As

5


--------------------------------------------------------------------------------




 used in this Agreement, a termination shall be treated as occurring “before,
but in connection with, a Change in Control” (or words of like import) if it is
reasonably demonstrated by the Executive that such termination (x) is without
Cause or for Good Reason and (y) was at the request of a third party who was
taking steps reasonably calculated to effect a Change in Control or otherwise
arose in connection with or in anticipation of a Change in Control (which shall
in all events be deemed demonstrated if such termination is within 90 days
before the Change in Control).  In no event shall the Executive be treated as
having been terminated before, but in connection with, a Change in Control if no
Change in Control occurs.

2.1.3.     If on the Date of Termination the Executive shall not be fully vested
in the employer contributions made on his behalf under the Plan, the Company
shall pay to the Executive, outside of the Plan and within 30 days following the
Payment Trigger Date, a lump sum cash amount equal to the value of the unvested
portion of such employer contributions (and the Executive shall forfeit any such
unvested employer contributions); provided, however, that if any payment
pursuant to this Section 2.1.3 may or would result in such payment being deemed
a transaction which is subject to Section 16(b) of the Securities Exchange Act,
the Company shall make such payment so as to meet the conditions for an
exemption from such Section 16(b) as set forth in the rules (and interpretive
and no-action letters relating thereto) under Section 16.  The value of any such
unvested employer contributions shall be determined as of the Date of
Termination; provided that if the common stock of the Company is traded on
NASDAQ or any stock exchange on the Date of Termination, the value of a share of
common stock of the Company shall be the closing price on NASDAQ or such stock
exchange on the Date of Termination or, if such date is not a trading day, on
the immediately preceding trading day.

2.1.4.     For a period of 12 months commencing on the Payment Trigger Date, the
Company shall provide medical, accident, disability and life insurance coverage
that is no less favorable, in the aggregate, with respect to the Executive and
his dependents (taking into consideration levels and terms of such coverage)
than the medical, accident, disability and life insurance coverage in effect
immediately prior to the Payment Trigger Date or, if more favorable to the
Executive, as provided generally with respect to other peer executives of the
Company and its affiliated companies, and the Company and the Executive shall
share the costs of the continuation of such insurance coverage in the same
proportion as such costs were shared immediately prior to the Payment Trigger
Date.

2.1.5.     If on the Date of Termination the Executive shall not be fully vested
with respect to any stock options and shares of restricted stock previously
granted to the Executive, on the Date of Termination all such stock options and
shares of restricted stock shall become immediately vested and exercisable
(notwithstanding any provision of the Company’s applicable equity plans to the
contrary).  Such options shall be exercisable for such period following the Date
of Termination as is provided in the plan and/or agreement pursuant to which
such options or shares of restricted stock were granted.  In the event of a
termination of the Executive’s employment before, but in connection with, a
Change in Control, the Executive shall not forfeit or further vest in any
unvested options or shares of restricted stock between his Date of Termination
and the Change in Control but all such awards shall vest in full upon the Change
in Control.

2.2.     Nonqualifying Termination During Termination Period.  If during the
Termination Period the employment of the Executive shall terminate by reason of
a Nonqualifying

6


--------------------------------------------------------------------------------




Termination, then the Company shall pay to the Executive within 30 days
following the Date of Termination, a cash amount equal to the sum of (i) the
Executive’s annual base salary from the Company and its affiliated companies
through the Date of Termination, to the extent not theretofore paid, (ii) any
compensation previously deferred by the Executive (together with any interest
and earnings thereon) and any (iii) accrued vacation pay, in each case to the
extent not theretofore paid.

3.     Certain Additional Payments by the Company.

3.1.   If the Executive is entitled to receive payments and benefits under
Section 2 hereof, anything in this Agreement to the contrary notwithstanding, in
the event it shall be determined that any payment or distribution by the Company
or its affiliated companies to or for the benefit of the Executive (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section 3) (a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Code, or any interest or penalties are incurred
by the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments; provided, however, that no
Gross-Up Payment shall be paid to the Executive if the amount of the aggregate
“parachute payments” (as defined in Section 280G(b)(2) of the Code) payable to
the Executive is not greater than 110% of the maximum amount that may be paid or
distributed to or for the benefit of the Executive without resulting in the
imposition of the Excise Tax.

3.2.   Subject to the provisions of Section 3.3, all determinations required to
be made under this Section 3, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the Company’s
public accounting firm (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and the Executive within 15 business
days of the receipt of notice from the Executive that there has been a Payment,
or such earlier time as is requested by the Company.  In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change in Control, the Company shall appoint another
nationally recognized public accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder).  All fees and expenses of the Accounting Firm shall be borne
solely by the Company.  Any Gross-Up Payment, as determined pursuant to this
Section 3, shall be paid by the Company to the Executive within five days of the
receipt of the Accounting Firm’s determination.  Any determination by the
Accounting Firm shall be binding upon the Company and the Executive.  As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (“Underpayment”), consistent with the calculations
required to be made hereunder.  In the event that the Company exhausts its
remedies pursuant to Section 3.3 and the Executive thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Executive.

3.3.   The Executive shall notify the Company in writing of any claim by the
Internal

7


--------------------------------------------------------------------------------




Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment.  Such notification shall be given as soon as practicable
but no later than 10 business days after the Executive is informed in writing of
such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid.  The Executive shall not pay
such claim prior to the expiration of the 30-day period following the date on
which the Executive gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is
due).  If the Company notifies the Executive in writing prior to the expiration
of such period that it desires to contest such claim, the Executive shall:

(1) give the Company any information reasonably requested by the Company
relating to such claim;

(2) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;

(3) cooperate with the Company in good faith in order effectively to contest
such claim; and

(4) permit the Company to participate in any proceedings relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.  Without limitation on the foregoing provisions
of this Section 3.3, the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund orcontest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided further, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and provided further, that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount.  Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

3.4. If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 3.3, the Executive becomes entitled to receive, and
receives, any refund with respect to such claim, the Executive shall (subject to
the Company’s complying with the requirements of Section

8


--------------------------------------------------------------------------------




3.3) promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto).  If, after
the receipt by the Executive of an amount advanced by the Company pursuant to
Section 3.3, a determination is made that the Executive shall not be entitled to
any refund with respect to such claim and the Company does not notify the
Executive in writing of its intent to contest such denial of refund prior to the
expiration of 30 days after such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.

4.     Withholding Taxes.  The Company may withhold from all payments due to the
Executive (or his beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, the Company is required to
withhold therefrom.

5.     Reimbursement of Expenses.  If any contest or dispute shall arise under
this Agreement involving termination of the Executive’s employment with the
Company or involving the failure or refusal of the Company to perform fully in
accordance with the terms hereof, the Company shall reimburse the Executive, on
a current basis, for all legal fees and expenses, if any, reasonably incurred by
the Executive in connection with such contest or dispute, together with interest
in an amount equal to the prime or reference rate of the Company’s principal
bank from time to time in effect, but in no event higher than the maximum legal
rate permissible under applicable law, such interest to accrue from the date 20
days after the Company receives the Executive’s statement for such fees and
expenses through the date of payment thereof; provided, however, that in the
event the resolution of any such contest or dispute includes a finding that the
Executive’s claims in such contest or dispute were frivolous or brought by the
Executive not in good faith, (i) the Company shall be entitled to deduct and
withhold from any funds payable by the Company to the Executive the amount
advanced or otherwise paid to the Executive pursuant to this Section 5, and (ii)
to the extent not reimbursed to the Company in such manner, the Executive shall
be required to reimburse the Company, not later than in twelve equal monthly
installments commencing 30 days after such resolution, such amount.

6.     Directors and Officers Insurance/Indemnification.  If during the
Termination Period the employment of the Executive shall terminate by reason of
a Qualifying Termination, the Executive will continue to be covered under the
Company’s directors and officers insurance policy for any period during which
the Executive served as an officer or director of the Company or any subsidiary
or affiliate of the Company.  In addition, the Executive shall be indemnified by
the Company against liability as an officer or director of the Company or any
subsidiary or affiliate of the Company to the maximum extent permitted by
applicable law.  The Executive’s rights under this Section 6 shall continue so
long as he may be subject to such liability, whether or not this Agreement may
have terminated prior thereto.

7.     Operative Event.  Notwithstanding any provision herein to the contrary,
no amounts shall be payable or benefits provided hereunder unless and until (i)
there is a Change in Control at a time when the Executive is employed by the
Company or (ii) the Executive is terminated by the Company before, but in
connection with, a Change in Control.

8.     Termination of Agreement.

8.1.  This Agreement shall be effective on the date hereof and shall continue
until terminated by the Company as provided in Section 8.2 hereof; provided,
however, that this Agreement shall terminate in any event upon the termination
of the Executive’s employment with the Company prior

9


--------------------------------------------------------------------------------




to a Change in Control (unless such termination prior to a Change in Control is
in connection with a Change in Control).

8.2.     The Company shall have the right, prior to a Change in Control, in its
sole discretion, pursuant to action by the Board, to approve and cause the
termination of this Agreement on such date as is fixed by the Board for such
termination, which date shall be at least one year after notice thereof is given
by the Company to the Executive in accordance with Section 11 hereof; provided,
however, that no such action shall be taken by the Board during any period of
time when the Board has knowledge that any Person has taken steps reasonably
calculated to effect a Change in Control until, in the opinion of the Board,
such Person has abandoned or terminated its efforts to effect a Change in
Control; and provided further, that in no event shall this Agreement be
terminated in the event of a Change in Control.

9.      Scope of Agreement.  Nothing in this Agreement shall be deemed to
entitle the Executive to continued employment with the Company or its
subsidiaries, and if the Executive’s employment with the Company shall terminate
prior to a Change in Control, the Executive shall have no further rights under
this Agreement; provided, however, that any termination of the Executive’s
employment following a Change in Control or before, but in connection with, a
Change in Control shall be subject to all of the provisions of this Agreement.

10.      Successors; Binding Agreement.

10.1.   This Agreement shall not be terminated by any Business Combination
involving the Company irrespective of whether the Company is or is not the
surviving or resulting corporation or as a result of any transfer of all or
substantially all of the assets of the Company.  In the event of any such
Business Combination or transfer of assets, the provisions of this Agreement
shall be binding upon the surviving or resulting corporation or the Person to
which such assets are transferred.

10.2.   The Company agrees that concurrently with any Business Combination or
transfer of assets referred to in Section 10.1 in which either the Company is
not the surviving Person or the surviving Person or successor or transferee is
not deemed to assume this Agreement by operation of law, the Company will cause
the surviving Person, successor or transferee unconditionally to assume, by
written instrument delivered to the Executive (or his beneficiary or estate),
all of the obligations of the Company hereunder.  Failure of the Company to
obtain such assumption prior to the effectiveness of any such Business
Combination or transfer of assets shall be a breach of this Agreement and shall
entitle the Executive to compensation and other benefits from the Company in the
same amount and on the same terms as the Executive would be entitled hereunder
if the Executive’s employment were terminated following a Change in Control by
reason of a Qualifying Termination.  For purposes of implementing the
immediately preceding sentence, the date on which any such Business Combination
or transfer becomes effective shall be deemed the Date of Termination.

10.3.   This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If the Executive shall
die while any amounts would be payable to the Executive hereunder had the
Executive continued to live, then, unless otherwise provided herein, all such
amounts, shall be paid in accordance with the terms of this Agreement to such
Persons appointed in writing by the Executive to receive such amounts or, if no
Person is so appointed, to the Executive’s estate.

10


--------------------------------------------------------------------------------




11.     Notices.

11.1.  For purposes of this Agreement, all notices and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when delivered or five days after deposit in the United States
mail, certified and return receipt requested, postage prepaid, addressed (i) if
to the Executive, to the residence address of the Executive maintained from time
to time by the Company; and if to the Company, to its chief executive office,
attention Chief Executive Officer, with a copy to the Secretary of the Company;
(ii) to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

11.2.   A written notice of the Executive’s Date of Termination by the Company
or the Executive, as the case may be, to the other, shall (i) indicate the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated, and (iii) specify the termination date (which date shall
be not less than 15 days after the giving of such notice).  The failure by the
Executive or the Company to provide such notice or to set forth in such notice
any fact or circumstance which contributes to a showing of Good Reason or Cause
shall not waive any right of the Executive or the Company hereunder or preclude
the Executive or the Company from asserting such fact or circumstance in
enforcing the Executive’s or the Company’s rights hereunder.

12.    Full Settlement; No Mitigation; Resolution of Disputes.

12.1. Subject to Section 5, the Company’s obligation to make any payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or other Persons.  In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and, such amounts shall not be reduced whether or not the Executive obtains
other employment.

12.2. If there shall be any dispute between the Company and the Executive in the
event of any termination of the Executive’s employment, then, unless and until
there is a final, nonappealable judgment by a court of competent jurisdiction
declaring that such termination was for Cause, that Good Reason did not exist,
or that the Company is not otherwise obligated to pay any amount or provide any
benefit to the Executive and his dependents or other beneficiaries, as the case
may be, hereunder, the Company shall pay all amounts, and provide all benefits,
to the Executive and his dependents or other beneficiaries, as the case may be,
that the Company would be required to pay or provide hereunder as though such
termination were by the Company without Cause or by the Executive with Good
Reason; provided, however, that the Company shall not be required to pay any
disputed amounts pursuant to this section except upon receipt of an undertaking
by or on behalf of the Executive to repay all such amounts to which the
Executive is ultimately adjudged by such court not to be entitled.

13.    Employment with Subsidiaries.  Employment with the Company for purposes
of this Agreement shall include employment with any corporation or other entity
in which the Company has a direct or indirect ownership interest of 50% or more
of the total combined voting power of the then

11


--------------------------------------------------------------------------------




outstanding securities of such corporation or other entity entitled to vote
generally in the election of directors.

14.     Governing Law; Validity.  The interpretation, construction and
performance of this Agreement shall be governed by and construed and enforced in
accordance with the internal laws of the State of Delaware without regard to the
principle of conflicts of laws.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which other provisions shall remain in
full force and effect.

15.     Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.

16.     Miscellaneous.  No provision of this Agreement may be modified or waived
unless such modification or waiver is agreed to in writing and signed by the
Executive and by a duly authorized officer of the Company.  No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.  Failure by the
Executive or the Company to insist upon strict compliance with any provision of
this Agreement or to assert any right the Executive or the Company may have
hereunder, including, without limitation, the right of the Executive to
terminate employment for Good Reason, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.  The
rights of, and benefits payable to, the Executive, his estate or his
beneficiaries pursuant to this Agreement are in addition to any rights of, or
benefits payable to, the Executive, his estate or his beneficiaries under any
other employee benefit plan or compensation program of the Company.

17.     Delay of Payments.  In the event that any payment or distribution to be
made to the Executive hereunder is determined to constitute “deferred
compensation” subject to Section 409A of the Code, and the Executive is
determined to be a “specified employee” (as defined in Section 409A of the
Code), such payment or distribution shall not be made before the date which is
six months after the termination of the Executive’s employment (or, if earlier,
the date of the Executive’s death).

18.     Entire Agreement.  This Agreement represents the complete understanding
of the parties and supersedes any and all agreements, understandings and
discussions, whether written or oral, between the Executive and the Company or
any of its affiliated companies with respect to the subject matter hereof,
including, without limitation, the Severance Agreement entered into as
of             ,  by and between the Executive and the Company.

12


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the day and year first above written.

 

THQ INC.

 

 

 

By:

 

 

 

 

EXECUTIVE:

 

 

 

 

 

13


--------------------------------------------------------------------------------